Exhibit 10.10

 

AMAG PHARMACEUTICALS, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS

 

Name of Optionee:

 

 

 

 

 

No. of Option Shares:

 

 

 

 

 

Option Exercise Price per Share:

$

 

 

[FMV on Grant Date]

 

 

 

 

Grant Date:

, 2013

 

 

 

 

Expiration Date:

 

 

 

[No more than 10 years]

 

 

Pursuant to the AMAG Pharmaceuticals, Inc. Third Amended and Restated 2007
Equity Incentive Plan as amended through the date hereof (the “Plan”), AMAG
Pharmaceuticals, Inc. (the “Company”) hereby grants to the Optionee named above,
who is a Director of the Company but is not an employee of the Company, an
option (the “Stock Option”) to purchase on or prior to the Expiration Date
specified above all or part of the number of shares of Common Stock, par value
$0.01 per share (the “Stock”), of the Company specified above at the Option
Exercise Price per Share specified above subject to the terms and conditions set
forth herein and in the Plan.  This Stock Option is not intended to be an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended.

 

1.                                      Exercisability Schedule.  No portion of
this Stock Option may be exercised until such portion shall have become
exercisable.  Except as set forth below, and subject to the discretion of the
Administrator (as defined in Section 2 of the Plan) to accelerate the
exercisability schedule hereunder, this Stock Option shall be exercisable with
respect to the following number of Option Shares on the dates indicated so long
as the Optionee maintains a Business Relationship with the Company (as defined
below) on such dates:

 

Incremental Number of
Option Shares Exercisable

 

Exercisability Date

 

 

 

[1/12 of [Number]]

 

June 1, 20XX

[1/12 of [Number]]

 

July 1, 20XX

[1/12 of [Number]]

 

August 1, 20XX

[1/12 of [Number]]

 

September 1, 20XX

[1/12 of [Number]]

 

October 1, 20XX

[1/12 of [Number]]

 

November 1, 20XX

[1/12 of [Number]]

 

December 1, 20XX

 

1

--------------------------------------------------------------------------------


 

[1/12 of [Number]]

 

January 1, 20XX

[1/12 of [Number]]

 

February 1, 20XX

[1/12 of [Number]]

 

March 1, 20XX

[1/12 of [Number]]

 

April 1, 20XX

[1/12 of [Number]]

 

May 1, 20XX

 

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.

 

“Business Relationship” means service to the Company or its successor in the
capacity of an employee, officer, director, consultant, or advisor.

 

2.                                      Manner of Exercise.

 

(a)                                 The Optionee may exercise this Stock Option
only in the following manner:  from time to time on or prior to the Expiration
Date of this Stock Option, the Optionee may give written or electronic notice to
the Company to the attention of the Company’s Treasurer or his or her designee
of his or her election to purchase some or all of the Option Shares purchasable
at the time of such notice.  This notice shall specify the number of Option
Shares to be purchased.

 

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Company; (ii) subject to the Company’s approval,
through the delivery (or attestation to the ownership) of shares of Stock that
have been purchased by the Optionee on the open market or that are beneficially
owned by the Optionee and are not then subject to any restrictions under any
Company plan and that otherwise satisfy any holding periods as may be required
by the Administrator; (iii) by the Optionee delivering to the Company a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company to pay the option purchase price, provided that in the event the
Optionee chooses to pay the option purchase price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Company shall prescribe as a condition
of such payment procedure; or (iv) a combination of (i), (ii) and (iii) above. 
Payment instruments will be received subject to collection.

 

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number

 

2

--------------------------------------------------------------------------------


 

of shares of Stock transferred to the Optionee upon the exercise of the Stock
Option shall be net of the Shares attested to.

 

(b)                                 The shares of Stock purchased upon exercise
of this Stock Option shall be transferred to the Optionee on the records of the
Company or of the transfer agent upon compliance to the satisfaction of the
Company with all requirements under applicable laws or regulations in connection
with such transfer and with the requirements hereof and of the Plan.  The
determination of the Company as to such compliance shall be final and binding on
the Optionee.  The Optionee shall not be deemed to be the holder of, or to have
any of the rights of a holder with respect to, any shares of Stock subject to
this Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company.  Thereupon,
the Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

 

(c)                                  Notwithstanding any other provision hereof
or of the Plan, no portion of this Stock Option shall be exercisable after the
Expiration Date hereof.

 

3.                                      Termination of Business Relationship.

 

(a)                                 If the Optionee ceases to maintain a
Business Relationship with the Company, the period within which to exercise the
Stock Option may be subject to earlier termination as follows:

 

(i)                                     If the Optionee ceases to maintain a
Business Relationship with the Company by reason of the Optionee’s death or
disability (as determined by the Company) or, if the Optionee dies or becomes
disabled within the three-month period following the date the Optionee ceases to
maintain a Business Relationship with the Company, any portion of this Stock
Option outstanding on the date the Optionee ceases to maintain a Business
Relationship with the Company, may be exercised, to the extent exercisable on
such date, for a period of three years from the date of death or disability or
until the Expiration Date, if earlier.  Any portion of this Stock Option that is
not exercisable on the date the Optionee ceases to maintain a Business
Relationship with the Company shall terminate immediately and be of no further
force or effect.

 

(ii)                                  If the Optionee ceases to maintain a
Business Relationship with the Company for any reason other than death or
disability, any portion of this Stock Option outstanding on such date may be
exercised, to the extent exercisable on such date, for a period of three years
from the date the Optionee ceased to maintain a Business Relationship with the
Company or until the Expiration Date, if earlier.  Any portion of this Stock
Option that is not exercisable on the date the Optionee ceases to maintain a
Business Relationship with the Company shall terminate immediately and be of no
further force or effect.

 

(iii)                               Notwithstanding the foregoing, if the
Optionee, prior to the termination date of this Stock Option, (i) violates any
provision of any  confidentiality, consulting or other agreement between the
Optionee and the Company, (ii) commits any

 

3

--------------------------------------------------------------------------------


 

felony or any crime involving moral turpitude under the laws of the United
States or any state thereof, (iii) attempts to commit, or participate in, a
fraud or act of dishonesty against the Company, or (iv) commits gross
misconduct, the right to exercise this Stock Option shall terminate immediately
upon written notice to the Optionee from the Company describing such violation
or act.

 

4.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Stock Option shall be subject to and
governed by all the terms and conditions of the Plan, including the powers of
the Administrator set forth in Section 2(b) of the Plan.  Capitalized terms in
this Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified herein.

 

5.                                      Transferability.  This Agreement is
personal to the Optionee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.  This Stock Option is exercisable, during the
Optionee’s lifetime, only by the Optionee, and thereafter, only by the
Optionee’s legal representative or legatee.  Notwithstanding the foregoing, this
Stock Option may be transferred pursuant to a domestic relations order.

 

6.                                      No Obligation to Continue Service. 
Neither the Plan nor this Stock Option confers upon the Optionee any rights with
respect to continued service as a member of the Board or to the Company.

 

7.                                      Integration.  This Agreement constitutes
the entire agreement between the parties with respect to this Stock Option and
supersedes all prior agreements and discussions between the parties concerning
such subject matter.

 

8.                                      Data Privacy Consent.  In order to
administer the Plan and this Agreement and to implement or structure future
equity grants, the Company, its subsidiaries and affiliates and certain agents
thereof (together, the “Relevant Companies”) may process any and all personal or
professional data, including but not limited to Social Security or other
identification number, home address and telephone number, date of birth and
other information that is necessary or desirable for the administration of the
Plan and/or this Agreement (the “Relevant Information”).  By entering into this
Agreement, the Optionee (i) authorizes the Company to collect, process, register
and transfer to the Relevant Companies all Relevant Information; (ii) waives any
privacy rights the Optionee may have with respect to the Relevant Information;
(iii) authorizes the Relevant Companies to store and transmit such information
in electronic form; and (iv) authorizes the transfer of the Relevant Information
to any jurisdiction in which the Relevant Companies consider appropriate.  The
Optionee shall have access to, and the right to change, the Relevant
Information.  Relevant Information will only be used in accordance with
applicable law.

 

4

--------------------------------------------------------------------------------


 

9.                                      Notices.  Notices hereunder shall be
mailed or delivered to the Company at its principal place of business to the
attention of the Company’s Treasurer and shall be mailed or delivered to the
Optionee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

AMAG PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

Name:

William K. Heiden

 

 

Title:

President and CEO

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned, and the undersigned acknowledges receipt of
a copy of this entire Agreement, a copy of the Plan, and a copy of the Plan’s
related prospectus.  Electronic acceptance of this Agreement pursuant to the
Company’s instructions to the Optionee (including through an online acceptance
process) is acceptable.

 

Dated:

 

, 2013

 

 

 

 

 

 

Optionee’s Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Optionee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------